DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election of the Invention I (article claims 1-16), Species I, and Subspecies “A” (claims 1, 2, 4-8, 10, 11, and 14-16) in the replies filed on 5/25/22 and 6/3/33 is acknowledged. The Applicant’s traversal that, allegedly, “all claims can be searched and examined without serious burden” has not been found persuasive, since the above statement is conclusory. The Office has provided detailed explanation to the contrary on pp. 2-7 of the Requirement of 4/1/22. Also, regarding the Species restriction, it was clearly stated in the Requirement that “Should applicant traverse on the ground that the species / subspecies, or groupings of patentably indistinct species / subspecies from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case” (emphasis in the original). However, Applicant has failed to do so. 
Furthermore, the aforementioned Applicant’s traversal is inadequate, because Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement. Therefore, the election can be treated as an election without traverse (MPEP § 818.01(a)). In view of the above, the Requirement is still deemed proper and is therefore made FINAL. 
In reply to the instant Ex Parte Quayle Office action Applicant is required to cancel the nonelected claims in order to place the application in condition for allowance.
The Office action on the elected claims 1, 2, 4-8, 10, 11, and 14-16 follows.

Allowable Subject Matter

Claims 1, 2, 4-8, 10, 11, and 14-16 allowed. The following is an examiner’s statement of reasons for allowance: the allowability resides in the overall structure and functionality of the apparatus as recited in the independent claims 1 and 10.
US 6,445,276 to Schön et al. discloses (Fig. 3) an article comprising: a conductor (7); an electrode (5) comprising a first portion,; and an activation block (9, 21) located between the first portion of the electrode and the conductor, wherein the activation block comprises a phase change material (9) configured to release, based on the activation block reaching an activation temperature, the conductor from the electrode.
Schön et al. does not teach: wherein at least the first portion is formed from a gallium-aluminum (Ga-AI) alloy and the phase change material configured to release, based on the activation block reaching an activation temperature, at least one of water or hydrogen peroxide.
US 6,348,851 to Wyser et al. discloses (Fig. 1) an article comprising: an insulator (4) comprising a first side, a second side, and a cavity (20) extending from the first side to the second side; an activation block (25) located in the cavity and comprising a phase change material configured to release, based on reaching an activation temperature an electrode (10), wherein the electrode (10) attached to the first side and comprising a protrusion (14) extending into the cavity (20), and wherein an end of the protrusion (14) is positioned between the first side and the second side.
Wyser et al. does not teach: wherein the activation block comprising a phase change material configured to release, based on reaching an activation temperature, at least one of water or hydrogen peroxide, wherein the at least the protrusion is formed from a gallium-aluminum (Ga-AI) alloy.
Furthermore, the remaining references made of record teach various thermal and pyrotechnically and exothermically assisted fuses. None of the prior art references of record, taken alone or in combination, are believed to render the present invention unpatentable as claimed.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Drawings

The drawings filed on 11/10/20 have been accepted by the Office.

Conclusion

This application is in condition for allowance except for the formal matters as explained above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anatoly Vortman whose telephone number is (571)272-2047. The examiner can normally be reached Monday-Thursday, between 10 am and 8:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N. Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anatoly Vortman/
Primary Examiner
Art Unit 2835